Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 31 March 2011, pursuant to Rule 140 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Tuesday
With regard to the Fernandes report on estimates of Parliament's revenue and expenditure for 2012, the Europe of Freedom and Democracy Group has requested that the vote be held over to the May part-session, and thus the request relates to holding the vote over. Mrs Andreasen will present the request. Please take the floor, Mrs Andreasen.
on behalf of the EFD Group. - Mr President, I rise to ask for the postponement of the vote on the Fernandes report. The reasons are straightforward and relate primarily to the paragraph of the report which covers the House of European History. The Committee on Budgets has been given conflicting, and I believe, misleading figures for this project. An example of this is the mounting annual running costs: they currently stand at EUR 13.5 million. This figure is in excess of what was originally quoted. When I had suggested that the cost would be EUR 10 million, a faceless parliamentary official accused me of lying in the press by saying my estimates were, I quote, 'excessive'. This is not the way a Member of this House should be treated.
What is worst of all, Mr President, is the clear conflict of interests in having the chairman of the Budgets Committee sitting on the board of trustees of the House of European History, even if he is not remunerated. In no other parliament would such a clear conflict of interests be tolerated. It makes an absolute mockery of the committee process.
(Applause)
Until these matters are cleared up, the vote on this report must be postponed.
(IT) Mr President, ladies and gentlemen, I think this postponement is appropriate. It is a case of four or five weeks, simply to examine a subject which, as we just heard, involves the disbursement of millions of euro by European taxpayers. I therefore call for a vote in support of the request.
(FR) Mr President, I would like to say two things. Firstly, the Committee on Budgets has done its job and brought the draft estimate of Parliament's 2012 budget to the point where it can be examined, debated and voted on by your Parliament, by the House, in accordance with our procedures and with what we did last year. Opinions differ among the groups. They will be able to have their say.
Secondly, I cannot allow Mrs Andreasen, who is fully acquainted with this matter, to say that there is a personal conflict of interest in having me, the Chair of the Committee on Budgets, sit on the board of trustees of the House of European History.
I do not sit on the board in a personal capacity; I am there in my capacity as Chair of the Committee on Budgets, appointed by the Committee on Budgets to represent it within that body, just as the Chair of the Committee on Culture and Education represents her committee within that body.
Naturally, if someone were to dispute that, I would be prepared to give up the role. Still, one must be careful not to confuse matters when using words such as 'conflict of interest', Mr President.
(Applause)
With regard to the debate on the Single Market, the Group of the European People's Party (Christian Democrats) has requested that it be possible to table motions for resolutions to wind up the debate on the Commission statement on public procurement. We are thus talking about a motion for a resolution, or a proposal for a resolution. I would like someone from the PPE Group to present this request. Who will be so kind?
(Parliament rejected the request)
Wednesday
Mr President, the Group of the European People's Party (Christian Democrats) proposes that we supplement the statement by Commissioner Barnier on public procurement law and its continued development in the European Union with a statement by Parliament. That would give the matter considerably more substance and we therefore ask for support in this.
(DE) Mr President, I support the proposal by the Group of the European People's Party (Christian Democrats), as it makes perfect sense to discuss this. I would just ask - in agreement with the coordinator of the Committee on the Internal Market and Consumer Protection, Mr Schwab - that we do not vote on the resolution this week, but wait until May to do so, because we have not yet had time to discuss this among the groups. Thus, I would say 'yes' to the inclusion of this item on the agenda, 'yes' to a resolution, but I would like the vote on the resolution to wait until May.
The Group of the Alliance of Liberals and Democrats for Europe has requested that a debate be held on the situation concerning Ai Weiwei in China, and that it be included in the debates held pursuant to Rule 122 of the Rules of Procedure on Thursday afternoon, instead of the debate on Zimbabwe previously intended for this time. I would like to ask Mr Verhofstadt, President of the Group, to take the floor.
(Parliament agreed to the request)
Thursday
on behalf of the ALDE Group. - Mr President, Mr Ai Weiwei, who is the best-known Chinese artist and dissident and has always had the opportunity to speak freely, was detained at Beijing Airport on Sunday and is, apparently, in prison. Not only should I use this opportunity to protest against the Chinese authorities. I also have to say to you and to our colleagues that we should perhaps reconsider our participation in the second China-EU summit next month in Beijing if this is the direction in which things are going.
It is necessary for us to have an urgent resolution on this as fast as possible so that we can increase pressure on the Chinese authorities to release Mr Ai Weiwei. The first idea was to replace the urgent resolution on Zimbabwe on Thursday by an urgent resolution on the detention of Mr Ai Weiwei, but after brief consultation, it seems there may be a better option: putting Cote d'Ivoire (Ivory Coast) on Wednesday, so that the space that is liberated on Thursday could then be used for this urgent resolution on Mr Ai Weiwei. I have consulted the different political groups here and they agree with this way of changing the agenda.
(DE) Mr President, I would like very briefly to speak in favour of this. Given that the agenda for Wednesday afternoon is so tight, I would ask that the Council and the Commission make their statements very, very brief and that the Vice-Presidents in the Chair make sure that speakers stick very precisely to their speaking time. Otherwise, we will have chaos. I ask for the support of the Vice-Presidents in this.
We will have the discussion on Mr Ai Weiwei and China on Thursday afternoon, and the discussion on Ivory Coast will take place at about 8 p.m. on Wednesday evening.
(Parliament approved the request)
Wednesday
There is another proposal from Mrs Gebhardt. Mrs Gebhardt, could you once again explain your proposal.
(DE) Mr President, I asked that the vote on the resolution on public procurement be postponed until May, which, of course, means that the deadline for the submission of resolutions and amendments would then also be postponed accordingly. You have not given us a chance to vote on that yet.
(IT) Mr President, ladies and gentlemen, in view of the subject, the time allowed to submit the amendments seems sufficient, so I think that we should not accept the proposal.
Mr President, I was not quite sure under which point I should raise this, but two weeks ago, the administration - following a number of cyber attacks - decided to close down the webmail for a week. It is quite some decision to prevent people from accessing their webmail for a week. Explanations are in order. I would like to know if this was justified, if it was just a precaution, and how vulnerable our system really is.
Mrs in 't Veld, we will look into this and send you the information.